DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Change from “[t]he first portion 280 is positioned proximate the first open end 318, and the second portion 282 is positioned between the first portion 280 and the second open end 268”, to “[t]he first portion 380 is positioned proximate the first open end 318, and the second portion 382 is positioned between the first portion 380 and the second open end 368”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9664316, Crompton et al.
	In regards to claim 1, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose a press fitting assembly, comprising: a piping component (20) including a receiving device, the receiving device comprising an open end and a 
In regards to claim 8, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose the angled portion of the separator ring is positioned at an angle relative to the base portion.
In regards to claim 9, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose the angle is about 140 to about 160.
In regards to claim 10, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose a pipe positioned within the receiving device such that the plurality of opposing teeth of the grip ring are positioned toward the pipe.
In regards to claim 11, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose a press fitting assembly comprising: a piping component including a receiving device, the receiving device comprising an open end and first and second shoulders, wherein the open end comprises a continuous stop, the continuous stop and the first shoulder forming a receiving space; a grip ring positioned within the receiving space and proximate the continuous stop, wherein the grip ring comprises a plurality of opposing teeth, wherein each of the plurality of opposing teeth has an angled 
In regards to claim 14, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose the separator ring includes a first portion and a second portion positioned at an angle relative to the first portion.
In regards to claim 15, in Figure 19 and paragraphs detailing said figure, Crompton et al disclose the angle of the second portion is between about 1300 to about 1700, and further wherein the second portion is positioned proximate the grip ring and the first portion is positioned proximate the sealing element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-1, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0067922, Platt et al in view of US 2019/0024827, Ruissen et al.
	In regards to claim 1, in Figures 13-14 and paragraphs detailing said figures, Platt et al disclose a press fitting assembly, comprising: a piping component (412) 
	Platt et al does not disclose a sealing element comprises at least one lobe. Ruissen et al teaches a sealing element (16) comprises at least one lobe (16’) to “give the sealing ring 16 sideways stability against rolling during assembly” ([0058]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the seal with at least one lobe to give the sealing ring sideways stability against rolling during assembly, as taught by Ruissen et al.
	In regards to claim 2, Platt et al in view of Ruissen et al further disclose the plurality of opposing teeth comprises pairs of opposing teeth circumferentially spaced about the grip ring.
	In regards to claim 5, Platt et al in view of Ruissen et al further disclose the claimed invention except for the separator ring including a graphite material. It would 
In regards to claim 6, Platt et al in view of Ruissen et al further disclose the sealing element comprises a body portion, and further wherein the at least one lobe is a pair of lobes, each lobe substantially in contact with one of the separator ring and the shoulder.
	In regards to claim 7, Platt et al in view of Ruissen et al further disclose the sealing element is formed of an elastomeric polymer.
	In regards to claim 8, Platt et al in view of Ruissen et al further disclose the angled portion of the separator ring is positioned at an angle relative to the base portion.
In regards to claim 9, Platt et al in view of Ruissen et al further disclose the angle is about 140 to about 160.
In regards to claim 10, Platt et al in view of Ruissen et al further disclose a pipe positioned within the receiving device such that the plurality of opposing teeth of the grip ring are positioned toward the pipe.
In regards to claim 11, Platt et al in view of Ruissen et al further disclose a press fitting assembly comprising: a piping component including a receiving device, the receiving device comprising an open end and first and second shoulders, wherein the open end comprises a continuous stop, the continuous stop and the first shoulder forming a receiving space; a grip ring positioned within the receiving space and 
In regards to claim 14, Platt et al in view of Ruissen et al further disclose the separator ring includes a first portion and a second portion positioned at an angle relative to the first portion.
In regards to claim 15, Platt et al in view of Ruissen et al further disclose the angle of the second portion is between about 130 to about 170, and further wherein the second portion is positioned proximate the grip ring and the first portion is positioned proximate the sealing element.
In regards to claim 16, Platt et al in view of Ruissen et al further disclose a press fitting assembly comprising: a piping component including a receiving device, the receiving device comprising an open end and a shoulder; a grip ring positioned within the receiving device between the open end and the shoulder, the grip ring comprising a plurality of teeth extending toward a center of the grip ring, wherein the plurality of teeth of the grip ring are arranged in a first row of teeth and a second row of teeth; a sealing element positioned proximate the grip ring, wherein the sealing element comprises at least one lobe; and a separator ring positioned between the sealing element and the grip ring, wherein the separator ring includes a first portion and a second portion 
	In regards to claim 17, Platt et al in view of Ruissen et al further disclose the first portion of the separator ring is positioned to abut one of the sealing element and the grip ring and the second portion is positioned to abut the other of the sealing element and the grip ring.
	In regards to claim 19, Platt et al in view of Ruissen et al further disclose the first row of teeth is aligned with the second row of teeth.
In regards to claim 20, Platt et al in view of Ruissen et al further disclose the receiving device has a continuous stop about a periphery of the open end, and further wherein the grip ring is positioned to abut the continuous stop.
Allowable Subject Matter
Claims 3, 4, 12, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679